Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Principal Funds, Inc. (formerly known as Principal Investors Fund, Inc.) SHORTTERM BOND FUND PROFILE Class R4 (formerly known as Select) The date of this profile is November 7, 2008 This Profile summarizes key information about the Fund that is included in the Funds prospectus. The Funds prospectus includes additional information about the Fund, including a more detailed description of the risks associated with investing in the Fund that you may want to consider before you invest. You may obtain the prospectus and other information about the Fund at no cost by calling 18005477754. The prospectus is also available at www.principal.com. This profile is intended for use in connection with a defined contribution plan and is not intended for use by other investors. Sub-Advisor(s): Principal Global Investors, LLC (PGI) Objective: The Fund seeks to provide current income. Investor Profile: The Fund may be an appropriate investment for investors seeking diversification by investing in a fixedincome mutual fund. Main Strategies and Risks The Fund invests primarily in shortterm fixedincome securities. Under normal circumstances, the Fund maintains an effective maturity of four years or less and a dollarweighted effective maturity of not more than three years. In determining the average effective maturity of the Funds assets, the maturity date of a callable security or prepayable securities may be adjusted to reflect the judgment of PGI regarding the likelihood of the security being called or prepaid. The Fund considers the term bond to mean any debt security. Under normal circumstances, it invests at least 80% of its net assets (plus any borrowings for investment purposes) in: securities issued or guaranteed by the U.S. government or its agencies or instrumentalities; debt securities of U.S. issuers rated in the four highest grades by Standard & Poors Rating Service or Moodys Investors Service, Inc. or, if unrated, in the opinion of PGI of comparable quality; and mortgagebacked securities representing an interest in a pool of mortgage loans. The Fund may invest up to 15% of its assets in belowinvestmentgrade fixedincome securities (junk bonds) and lend its portfolio securities to brokers, dealers and other financial institutions. Fixedincome securities that are not investment grade are commonly referred to as junk bonds or high yield securities. These securities offer a higher yield than other, higher rated securities, but they carry a greater degree of risk and are considered speculative by the major credit rating agencies. PGI may, but is not required to, use derivative instruments (derivatives) for risk management purposes or as part of the Fund's investment strategies. Generally, derivatives are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Examples of derivatives include options, futures, swaps, and forward currency agreements. The Fund may use derivatives to earn income and enhance returns, to manage or adjust the risk profile of the Fund, to replace more traditional direct investments, or to obtain exposure to certain markets. During the fiscal year ended October 31, 2007, the average ratings of the Funds assets, based on market value at each monthend, were as follows (all ratings are by Moodys): 64.12% in securities rated Aaa 17.55% in securities rated Baa 0.03% in securities rated Caa 5.29% in securities rated Aa 3.59% in securities rated Ba 0.00% in securities rated Ca 7.30% in securities rated A 2.11% in securities rated B 0.01% in securities rated C The above percentage for Caa rated securities include unrated securities in the amount of 0.01% which have been determined by PGI to be of comparable quality. Additional information about the Funds investments is available in the Funds annual and semiannual reports to shareholders. In the Funds annual report you will find a discussion of the market conditions and investment strategies that significantly affected the Funds performance during the last fiscal year. You may obtain either or both of these reports at no cost by calling 18005477754. Among the principal risks of investing in the Fund are: Active Trading Risk. A fund that actively trades portfolio securities in an attempt to achieve its investment objective may have high portfolio turnover rates that may increase the funds brokerage costs, accelerate the realization of taxable gains, and adversely impact fund performance. Credit and Counterparty Risk. Each of the funds is subject to the risk that the issuer or guarantor of a fixedincome security or other obligation, the counterparty to a derivatives contract or repurchase agreement, or the borrower of a portfolios securities will be unable or unwilling to make timely principal, interest, or settlement payments, or otherwise to honor its obligations. Derivatives Risk. Derivatives are investments whose values depend on or are derived from other securities or indexes. A funds use of certain derivative instruments (such as options, futures, and swaps) could produce disproportionate gains or losses. Derivatives are generally considered more risky than direct investments and, in a down market, could become harder to value or sell at a fair price. FixedIncome Securities Risk. Fixedincome securities are generally subject to two principal types of risks: interest rate risk and credit quality risk. Interest Rate Risk. Fixedincome securities are affected by changes in interest rates. When interest rates decline, the market value of the fixedincome securities generally can be expected to rise. Conversely, when interest rates rise, the market value of fixedincome securities generally can be expected to decline. Credit Quality Risk. Fixedincome securities are subject to the risk that the issuer of the security will not repay all or a portion of the principal borrowed and will not make all interest payments. If the credit quality of a fixed income security deteriorates after a fund has purchased the security, the market value of the security may decrease and lead to a decrease in the value of the funds investments. Lower quality and longer maturity bonds will be subject to greater credit risk and price fluctuations than higher quality and shorter maturity bonds. Bonds held by a fund may be affected by unfavorable political, economic, or government developments that could affect the repayment of principal or the payment of interest. High Yield Securities Risk. Fixedincome securities that are not investment grade are commonly referred to as high yield securities or junk bonds. While these securities generally provide greater income potential than investments in higher rated fixedincome securities, there is a greater risk that principal and interest payments will not be made. Issuers of these securities may even go into default or become bankrupt. High yield securities generally involve greater price volatility and may be less liquid than higher rated fixedincome securities. High yield securities are considered speculative by the major credit rating agencies. Liquidity Risk. A fund is exposed to liquidity risk when trading volume, lack of a market maker, or legal restrictions impair the funds ability to sell particular securities or close derivative positions at an advantageous price. Funds with principal investment strategies that involve securities of companies with smaller market capitalizations, foreign securities, derivatives, or securities with substantial market and/or credit risk tend to have the greatest exposure to liquidity risk. Management Risk. Each of the funds is actively managed by its investment advisor or subadvisor(s). The performance of a fund that is actively managed will reflect in part the ability of the advisor or subadvisor(s) to make investment decisions that are suited to achieving the funds investment objective. If the advisors or subadvisor(s) strategies do not perform as expected, a fund could underperform other mutual funds with similar investment objectives or lose money. Market Risk. The value of a funds portfolio securities may go down in response to overall stock or bond market movements. Markets tend to move in cycles, with periods of rising prices and periods of falling prices. Stocks tend to go up and down in value more than bonds. If the funds investments are concentrated in certain sectors, its performance could be worse than the overall market. It is possible to lose money when investing in the fund. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixedincome security that is used to determine the sensitivity of a securitys price to changes in interest rates. A fund with a longer average portfolio duration will be more sensitive to changes in interest rates than a fund with a shorter average portfolio duration. Prepayment Risk. Mortgagebacked and assetbacked securities are subject to prepayment risk. When interest rates decline, significant unscheduled payments may result. These prepayments must then be reinvested at lower rates. Prepayments may also shorten the effective maturities of these securities, especially during periods of declining interest rates.
